TOWNSEND, District Judge
(orally). The merchandise in question herein, loretin, is a medicinal preparation, as claimed by the United States and found by the board of general appraisers. But it is also an acid, used for medicinal purposes, and its medicinal action as an antiseptic and otherwise is chiefly, if not entirely, due to its acid properties. In accordance with the rule laid down Toy the court of appeals in Matheson & Co. v. U. S., 18 C. C. A. 143, 71 Fed. 394, it should have been classified as an “acid used for medicinal purposes,” and free, under paragraph 363 of the act of August, 1894. The decision of the *955board of general appraisers susfaming an assessment of 25 per cent, under the provision for medicinal preparations not specifically provided for in paragraph 59 of said act, is reversed.